TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00348-CV




                                     In re Eddie Hooks




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

Relator’s motion for stay of order pending mandamus review is also denied.



                                           __________________________________________
                                           Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Goodwin and Triana

Filed: June 14, 2022